Title: To James Madison from William Jones, 12 August 1813
From: Jones, William
To: Madison, James


Sir
Navy Department Augt 12. 1813
Last night Coll Duval of Annapolis came up from that place in haste to see the Secretary at War who had left this place the preceding day.
Col D. states that the enemy in great force are approaching Annapolis with the evident intention of attacking it and that Colonel Carbery had received orders from Gen Smith to repair immediately to Baltimore the execution of which had been suspended merely to ascertain whether Gen Smith had the authority to issue the order. Col. D—— states that the people of Annapolis will despair of successful resistance if Col Carbery is withdrawn. Col Monroe and myself have given it as our opinion that he ought not to move without the most express and authoritative order. There are few or no artillerists there and no field pieces.
I am this moment engaged in Dispatching Captain Morris with 220 of his officers & Crew in Hacks and Stages to take command of one or both of the Forts and If he arrives in time I shall not despair of saving Annapolis. I am very respectfully Your Obdt Servt
W Jones
